Citation Nr: 1714922	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-29 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE


Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served in the Naval Reserve from October 1965 to August 1968, and on active duty in the Army from August 1968 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The issue of service connection for bilateral tinnitus was previously before the Board in May 2016, which resulted in a remand for additional development.

A Board videoconference hearing was held in March 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

It has been noted that the Veteran has submitted new evidence into the record regarding his PTSD disability.  Therefore, if the Veteran intends to file a claim regarding PTSD, he would have to formally file a claim on VA Form 21-526.


FINDING OF FACT

The evidence of record is at least in equipoise as to service connection for bilateral tinnitus.


CONCLUSION OF LAW

Applying reasonable doubt in favor of the Veteran, the criteria are met to establish entitlement to service connection for bilateral tinnitus. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) need not be discussed as any error would be harmless. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Furthermore, when a disease was not initially manifested during service or within the applicable presumption period, "direct" service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred or aggravated during the veteran's service. Hensley v. Brown, 5 Vet. App. 155, 158, 1993 U.S. Vet. App. LEXIS 171, 177 (Vet. App. 1993)

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107 (b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran contends and has reported that he developed tinnitus due to noise exposure from working as a mechanic on Ch-47 helicopters while in service.  He indicates that he noticed the tinnitus some years after his period of service but is not exactly sure when. (See Hearing Transcript, pg. 5).  Service treatment records do not show any complaints, findings, or diagnosis of tinnitus.

The Veteran was provided a VA audiology exam in December 2010 in connection with his claim.  The examiner opined that tinnitus was less likely as not caused by the Veteran's military service; however, this opinion was deemed inadequate because the examiner did not take the Veteran's entire medical history into consideration.  Thus, the case was remanded for a supplemental opinion.

In September 2016, a supplemental opinion was provided.  While the examiner indicated the Veteran's claim file was reviewed, the examiner's opinion and rationale focused primarily on hearing loss as opposed to tinnitus.  Moreover, although the examiner concedes the Veteran had hazardous noise exposure while in service, the examiner failed to articulate whether this noise exposure may or may not be a causal link to the Veteran's tinnitus. In addition, the examiner based his opinion on the absence of any noise injuries from the Veteran's hearing tests conducted at enlistment, during service, and at discharge.  

Based on the above, the Board finds that the supplemental opinion is inadequate. Stef. v. Nicholson, 21 Vet. App. 120 (2007), Nieves-Rodgriguez v. Peake, 22 Vet. App. 295 (2008).  The Board has determined that the examination is not probative as to a nexus in service because of its reliance on the absence of an in-service injury to the Veteran.  Contrary to the examiner's opinion, the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Additionally, the Veteran is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Therefore, the Veteran is competent to identify a disorder such as tinnitus for diagnostic purposes and an additional examination is not essential. 38 C.F.R. § 3.159 (a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469   (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran has been inconsistent in his statements regarding the onset of his tinnitus noting his tinnitus began "some years after his period of service..." (see Hearing Transcript, pg. 5), and reporting in November 2010 "constant ringing in both hears with onset a few years ago" (see Colorado Springs CBOC Audiology Consult Report dated November 2010).  The Board does not find these statements to be irreconcilable given that they consistently state that tinnitus started after service.  

The Veteran has confirmed in-service noise exposure, and the description of his in-service noise exposure is consistent with the circumstances of the Veteran's military occupational service (MOS) as documented by his service records. 38 U.S.C.A. § 1154 (a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  The Veteran's DD-214 indicates that his MOS was that of a CH-47 helicopter repairmen.  To support his claim of in-service exposure, the Veteran submitted evidence subsequent to his hearing regarding an acoustical study of the CH-47 helicopter where the Army determined that the noise from this helicopter should be reduced to conform to specified levels.  The Board also takes note that the Military Duty MOS for hazardous noise exposure lists the Veteran's MOS as "highly probable."  As such, the Board concedes the Veteran suffered acoustic trauma in service.  

As noted above, "direct service connection may be established by evidence demonstrating that the disease was in fact incurred or aggravated during the veteran's service." Hensley at 158.  It is undisputed that the Veteran's military MOS exposed the Veteran to hazardous noise.  In addition, there is no intervening cause of record which could have contributed to the Veteran's tinnitus diagnosis as the Veteran's subsequent employment after service was that of a telephone repairmen which did not require ear protection (see Hearing Transcript pg. 5).  

Moreover, the Veteran's November 2010 Audiology Consult Report notes that his tinnitus "handicapt" [sic] inventory score of 72 indicated severe tinnitus.  This is consistent with the Veteran's statement that his tinnitus began years prior.  Furthermore, tinnitus is a condition which may be perceived as an annoyance or a nuisance, rather than a medical condition for which treatment or compensation is sought, and is often first brought to medical attention when specifically asked about symptoms, in connection with evaluation of another condition, or when it becomes particularly bothersome.

In sum, the Board concludes that taken as a whole, the evidence is about evenly balanced as to whether currently shown tinnitus is related to the acknowledged significant in-service noise exposure.  Therefore, it is not necessary to further delay a decision in this case by obtaining yet another opinion regarding this admittedly subjective condition when, with the resolution of all reasonable doubt in the Veteran's favor, service connection for tinnitus may be granted.  In reaching this determination, the benefit-of-the-doubt rule has been applied. 38 U.S.C. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral tinnitus is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


